--------------------------------------------------------------------------------

Exhibit 10.1


[image0.jpg]
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Agreement”), dated as of July 3, 2017 is entered
into by and between LINCOLNWAY ENERGY, LLC, Nevada, Iowa, a limited liability
company (the “Borrower”), and FARM CREDIT SERVICES OF AMERICA, FLCA and FARM
CREDIT SERVICES OF AMERICA, PCA (collectively, “Lender”).
 
RECITALS
 
(A)          The Borrower and Lender are parties to that certain Master Loan
Agreement dated as of August 21, 2012 (as amended, the “Existing Agreement”). 
Pursuant to the terms of the Existing Agreement, the parties entered into one or
more Supplement(s) and/or Promissory Note(s) and Supplement(s) thereunder (the
“Existing Promissory Note(s) and Supplement(s)”).  The Borrower and Lender now
desire to amend and restate the Existing Agreement and to apply this Agreement
to the Existing Promissory Note(s) and Supplement(s), as well as any new
Promissory Note(s) that may be issued hereunder.  For that reason and for
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the Borrower and Lender hereby agree that the Existing Agreement
will be amended and restated by this Agreement.
 
In consideration of the agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower and Lender agree as follows:
 
ARTICLE 1          Defined Terms; Accounting Principles.  Certain capitalized
terms used in this Agreement bear the definitions given to them in this
Agreement.  References to accounting standards are to United States generally
accepted accounting principles, consistently applied (the “Accounting
Standards”).
 
ARTICLE 2           The Facilities.
 
2.1          Promissory Note.  In the event the Borrower desires to borrow from
Lender and Lender is willing to lend to the Borrower, or in the event the
parties desire to consolidate any existing loans hereunder, the parties will
enter into a promissory note (a “Promissory Note”).  Each Promissory Note will
set forth Lender’s commitment to make a loan or loans to the Borrower, the
amount of the loan(s), the purpose of the loan(s), the interest rate or rate
options applicable to the loan(s), the repayment terms of the loan(s), and any
other terms and conditions applicable to the particular loan(s).  Each
Promissory Note will also contain the Borrower’s promise to make payments of
interest on the unpaid principal balance of the loan(s), and fees and premiums,
if any, and to repay the principal balance of the loan(s).  Each loan will be
governed by the terms and conditions contained in this Agreement and in the
Promissory Note relating to that loan.
 
1

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
2.2          Sale of Participation Interests and Appointment of Administrative
Agent.  The Borrower acknowledges that concurrent with the execution of this
Credit Agreement and related Promissory Note(s), Lender is selling a
participation interest in this Credit Agreement and each Promissory Note to
CoBank, FCB, an affiliate of CoBank, ACB (“CoBank”).  Pursuant to an
Administrative Agency Agreement and Intercreditor Agreement dated of even date
herewith (“Agency Agreement”), Lender has appointed CoBank as Administrative
Agent (“Agent”) in place of Lender hereunder and under each Promissory Note and
any security documents to be executed hereunder.  All funds to be advanced
hereunder shall be advanced by Agent, all repayments by the Borrower hereunder
shall be made to Agent, and all notices to be made to Lender hereunder shall be
made to Agent.  Agent shall be solely responsible for the administration of this
Agreement, each Promissory Note and the security documents to be executed by the
Borrower hereunder and the enforcement of all rights and remedies of Lender
hereunder and thereunder.  The Borrower acknowledges the appointment of Agent
and consents to such appointment.
 
2.3          Availability.  Loans will be made available on any day on which
Agent and the Federal Reserve Banks are open for business (a “Business Day”)
upon the telephonic or written request of an authorized employee of the
Borrower.  Requests for loans must be received by 12:00 p.m. Denver, Colorado
time on the date the loan is desired.  Loans will be made available by wire
transfer of immediately available funds.  Wire transfers will be made to such
account or accounts as may be authorized by the Borrower.
 
2.4          Security.  The Borrower’s obligations under this Agreement, each
Promissory Note, and each interest rate swap, hedge, cap, collar, forward fix or
similar agreement, including any master agreement published by the International
Swap and Derivatives Association, Inc., between the Borrower and Lender and/or
CoBank, designed to protect the Borrower from fluctuations in interest rates
(the “Interest Rate Agreement”) will be secured by a statutory first lien on all
equity that the Borrower may now own or hereafter acquire or be allocated in
Lender (including Lender’s parent company, as applicable) and/or CoBank.  In
addition, except as otherwise provided in a Promissory Note or in a closing
instruction letter signed by the parties (an “Instruction Letter”), the
Borrower’s obligations hereunder and under each Promissory Note will be:
 
(a)           secured by a first priority lien (subject only to exceptions
approved in writing by Agent) on all real and personal property of the Borrower,
whether now existing or hereafter acquired.  The Borrower agrees to take such
steps, including, without limitation, the execution and recordation or filing,
as applicable, of mortgages, deeds of trust, security agreements, intercreditor
or parity agreements, pledge agreements, control agreements, financing
statements, and amendments to any of the foregoing, and such other instruments
and documents as Agent may require to enable Agent to obtain, perfect, and
maintain a lien on such property, and the payment of any applicable mortgage
recording, documentary stamp, or intangible taxes; and
 
2

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
(b)           guaranteed by an unsecured or secured, limited or continuing
guarantee of payment, in form and substance and from such parties as may be
required by Agent from time to time.  If Agent requires such guarantee(s) to be
secured by lien on the real and/or personal property of a guarantor (a
“Guarantor”), Borrower will cause each Guarantor to take such steps, including,
without limitation, the execution and recordation or filing, as applicable, of
mortgages, deeds of trust, security agreements, pledge agreements, control
agreements, financing statements, and amendments to any of the foregoing, and
such other instruments and documents as Agent may require to enable Agent to
obtain, perfect, and maintain a lien on such property, and the payment of any
applicable mortgage recording, documentary stamp, or intangible taxes.
 
(c)           In addition, the Borrower agrees, as may be required by Agent from
time to time, to provide to Agent ALTA lender’s policies of title insurance in
face amounts and from title companies acceptable to Agent insuring the lien
under any mortgage or deed of trust granted by the Borrower or any Guarantor to
Agent and Lender.  The Borrower agrees to pay the cost of such title policies,
together with such endorsements as may be reasonably requested by Agent.
 
2.5          Payments Generally.  The Borrower’s obligation to repay each loan
will be evidenced by a Promissory Note.  Agent will maintain a record of all
loans, the interest accrued thereon, and all payments made with respect thereto,
and such record will, absent proof of manifest error, be conclusive evidence of
the outstanding principal and interest on the loans.  Payments under each
Promissory Note will be made by wire transfer of immediately available funds, by
check, or by automated clearing house (ACH) or other similar cash handling
processes as specified by separate agreement between the Borrower and Agent. 
Wire transfers will be made to ABA No. 307088754 for advice to and credit of
“CoBANK” (or to such other account as Agent may direct by notice).  The Borrower
will give Agent telephonic notice no later than 12:00 p.m. Denver, Colorado time
on the day the Borrower intends to pay by wire of such intent, and funds
received after 3:00 p.m. Denver, Colorado time will be credited on the next
Business Day.  Checks will be mailed to CoBANK, Department 167, Denver, Colorado
80291-0167 (or to such other place as Agent may direct by notice).  Credit for
payment by check will not be given until the later of the next Business Day
after receipt of the check or the day on which Agent receives immediately
available funds.  If any installment of principal or interest is due on a date
that is not a Business Day, then such installment will be due and payable on the
next Business Day.
 
3

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
2.6          Broken Funding Surcharge.  Notwithstanding the terms of any
Promissory Note giving the Borrower the right to repay any loan prior to the
date it would otherwise be due and payable, the Borrower agrees to provide three
Business Days’ prior written notice for any prepayment of a fixed rate balance
and to pay to Agent a broken funding surcharge in the amount set forth below in
the event the Borrower: (a) repays any fixed rate balance prior to the last day
of its fixed rate period (whether such payment is made voluntarily, as a result
of an acceleration, or otherwise); (b) converts any fixed rate balance to
another fixed rate or to a variable rate prior to the last day of the fixed rate
period applicable to such balance; or (c) fails to borrow any fixed rate balance
on the date scheduled therefor.  The surcharge will be in an amount equal to the
greater of (1) the present value of any funding losses imputed by Lender and/or
Agent to have been incurred as a result of such payment, conversion or failure
or (2) $300.00.  Notwithstanding the foregoing, in the event any fixed rate
balance is repaid as a result of the Borrower refinancing the loan with another
lender or by other means, then in lieu of the foregoing, the Borrower will pay
to Agent a surcharge in an amount sufficient (on a present value basis) to
enable Lender and/or Agent to maintain the yield it would have earned during the
fixed rate period on the amount repaid.  Any surcharge will be determined and
calculated in accordance with methodology established by Lender and Agent,
copies of which will be made available upon request.  Notwithstanding the
foregoing, in the event of a conflict between the provisions of this section and
of the broken funding charge section of a forward fix agreement between Agent
and the Borrower, the provisions of the forward fix agreement will control.
 
2.7          Taxes; Change in Law.  Any payment by the Borrower to Agent will be
made net of any taxes (other than income and similar taxes imposed on or
measured by Lender’s and/or Agent’s overall net income).  If any change in any
law, rule, regulation, code, ordinance, order or the like to which the Borrower
is subject, including, without limitation, all laws relating to environmental
protection, and taxes (collectively, “Laws”), increases the cost of making or
maintaining any loan (or any associated commitment to lend), or reduces the
amount received or receivable by Agent hereunder then, upon request, the
Borrower will pay to Agent such additional amount as will compensate Lender
and/or Agent for such additional costs incurred or reduction suffered.
 
ARTICLE 3           Conditions Precedent.
 
3.1          Conditions to Initial Promissory Note.  Lender’s obligation to
extend credit under the initial Promissory Note hereunder is subject to the
condition precedent that Agent receive, in form and substance satisfactory to
Agent, each of the following:
 
(a)           This Agreement.  A duly executed copy of this Agreement, the other
Loan Documents (as defined below), the Instruction Letter accompanying this
Agreement, and all instruments and documents contemplated hereby and thereby.
 
(b)           Banking Service Agreements.  A duly completed and executed copy of
any banking service agreement, including any agreement relating to the provision
by CoBank of cash management services, required by Agent from time to time. 
Agent will be entitled to rely on (and will incur no liability to the Borrower
in acting on) any request or direction furnished in accordance with the terms
thereof.
 
4

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
3.2          Conditions to Each Promissory Note.  Lender’s obligations to extend
credit under each Promissory Note hereunder, including the initial Promissory
Note, is subject to the condition precedent that Agent receive, in form and
substance satisfactory to Agent, each of the following:
 
(a)           Promissory Note.  A duly executed copy of the Promissory Note and
all instruments and documents contemplated by the Promissory Note.
 
(b)           Instruction Letter.  Any and all items or requirements detailed in
an Instruction Letter.
 
(c)           Evidence of Perfection.  Such evidence as Agent may require that
it has duly perfected liens as required under this Agreement.
 
(d)           Evidence of Authority.  Such certified board resolutions,
certificates of incumbency, and other evidence that Agent may require that the
Promissory Note, all instruments and documents executed in connection therewith,
and, in the case of the initial Promissory Note hereto, this Agreement, the
other Loan Documents (as defined below) and all instruments and documents
executed in connection herewith and therewith, including any security documents,
have been duly authorized and executed.
 
(e)           Fees and Other Charges.  Any fees or other charges provided for
herein, in the Promissory Note or in any invoice provided by Agent.
 
(f)            Insurance.  Such evidence as Agent may require that the Borrower
is in compliance with Section 5.4 below.
 
3.3          Conditions to Each Loan.  Lender’s obligation under each Promissory
Note to make any loan to the Borrower thereunder is subject to the condition
that no “Event of Default” (as defined in Section 8.1 below) or event that, with
the giving of notice and/or the passage of time and/or the occurrence of any
other condition, would ripen into an Event of Default (a “Potential Default”)
will have occurred and be continuing or would be caused by the making of such
loan.
 
ARTICLE 4          Representations and Warranties.  The execution by the
Borrower of this Agreement and each Promissory Note hereunder, or any renewal or
extension by Agent on behalf of Lender of any Promissory Note hereunder, will
constitute a representation and warranty by the Borrower that:
 
5

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
4.1          Instruction Letter; Loan Documents.  Each representation and
warranty and all information set forth in any Instruction Letter and/or any of
the Loan Documents (as defined below) and/or any other document submitted in
connection with, or to induce Lender to enter into, such Promissory Note is
correct in all material respects as of the date of such Promissory Note.
 
4.2          Compliance; Legal Proceedings.  Each Loan Party (as defined below)
and its Subsidiaries (as defined below) and all property owned or leased or
proposed to be acquired with the proceeds of any Promissory Note hereunder by
each Loan Party and/or its Subsidiaries and all of its/their operations are in
compliance with all applicable Laws and the terms of the Loan Documents and no
Event of Default or Potential Default exists or is continuing.  In addition,
there are no pending legal, arbitration, or governmental actions or proceedings
to which any Loan Party or any Subsidiary is a party or to which any of its or
any Subsidiaries’ property is subject which, if adversely determined, might have
a material adverse effect on the financial condition, operations, properties,
profits, or business of any Loan Party or any Subsidiary, and to the best of
each Loan Party’s knowledge, no such actions or proceedings are threatened or
contemplated.  “Loan Party” means the Borrower and any Guarantor.
 
4.3          Organization; Good Standing.  Each Loan Party (a) is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, (b) has the lawful power to own or lease its
properties and to engage in the business it conducts or proposes to conduct, and
(c) is duly qualified and in good standing in each jurisdiction where the
property owned or leased by it or the nature of the business transacted by it
makes such qualification necessary.
 
4.4          Binding Agreement.  The Loan Documents constitute legal, valid, and
binding obligations of each Loan Party that are enforceable in accordance with
their terms.
 
4.5          Conflicting Agreements.  Neither this Agreement nor any Promissory
Note, Interest Rate Agreement, or other instrument or document securing or
otherwise relating hereto or to any Promissory Note (each a “Loan Document” and
collectively, at any time, the “Loan Documents”) conflicts with, or constitutes
(with or without the giving of notice and/or the passage of time and/or the
occurrence of any other condition) a default under, any other agreement to which
the Borrower is a party or by which it or any of its property may be bound or
affected, and does not conflict with any provision of its bylaws, articles of
incorporation or other organizational documents.
 
4.6          Consents and Approvals.  No consent, permission, authorization,
order or license of any governmental authority or of any party to any agreement
to which each Loan Party is a party or by which it or any of its property may be
bound or affected, is necessary in connection with the project, acquisition or
other activity being financed by such Promissory Note, or the execution,
delivery, performance or enforcement of any Loan Document, except as have been
obtained and are in full force and effect.
 
6

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
4.7          Budgets; Full Disclosure.  All budgets, projections, feasibility
studies, and other documentation submitted by the Borrower or its Affiliates (as
defined below) to Agent in connection with, or to induce Lender to enter into,
such Promissory Note are based upon assumptions that are reasonable and
realistic, and as of the date of such Promissory Note, no fact has come to
light, and no event has occurred, that would cause any assumption made therein
to not be reasonable or realistic.  No Loan Document or other certificate,
statement, agreement, or document furnished to Agent in connection with this
Agreement or any other Loan Document (a) contains any untrue statement of a
material fact, or (b) fails to state a material fact necessary in order to make
the statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.  The Borrower is not aware of any Material
Adverse Change that has not been disclosed in writing to Agent.  “Affiliate”
means any individual, sole proprietorship, partnership, limited liability
company, joint venture, trust, unincorporated organization, association,
corporation, institution, public benefit corporation, firm, joint stock company,
estate, entity or governmental agency, (1) that directly or indirectly controls,
is controlled by, or is under common control with the Borrower, (2) that
beneficially owns or holds 5% or more of any class of the voting or other equity
interests of the Borrower, or (3) 5% or more of any class of voting interests or
other equity interests of which is beneficially owned or held, directly or
indirectly, by the Borrower.  A “Material Adverse Change” means any material
adverse change, as reasonably determined by Agent, in the condition, financial
or otherwise, operations, business, liabilities (actual or contingent) or
properties of a Loan Party or Subsidiary or in its ability to perform its
obligations hereunder, under any security instrument or document, or under any
other Loan Document.
 
4.8          Accurate Financial Information.  Each submission of financial
information or documents relating to a Loan Party will constitute a
representation and warranty by the Loan Party that such information and
documents (a) are true and accurate in all material respects, and (b) do not
fail to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading, and (c) have been reviewed by a Principal Financial Officer of the
Borrower or, as applicable, the relevant Loan Party.  As used herein, the term
“Principal Financial Officer” means an officer of the applicable Loan Party
responsible for overseeing the financial activities of the Loan Party.
 
4.9          ERISA.  The Borrower and its Subsidiaries are in compliance in all
material respects with the applicable provisions of the Employee Retirement
Income Security Act of 1974, and the regulations and published interpretations
thereunder from time to time (“ERISA”).
 
4.10        Margin Stock.  No Loan Party is engaged or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U, T or X as
promulgated by the Board of Governors of the Federal Reserve System of the
United States of America (the “Board”)).  No part of the proceeds of any loan
made by Lender to the Borrower has been or will be used, immediately,
incidentally or ultimately, to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock or
in any way that is inconsistent with the provisions of the regulations of the
Board.  No Loan Party or any Subsidiary of any Loan Party holds or intends to
hold margin stock in such amounts that more than 25% of the reasonable value of
the assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.
 
7

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
ARTICLE 5          Affirmative Covenants.  Unless otherwise agreed to in writing
by Agent, while this Agreement is in effect, the Borrower agrees to, and with
respect to Sections 5.3, 5.4, 5.5, and 5.8, agrees to cause each subsidiary, if
any, listed on SCHEDULE 5.0 attached hereto (singularly a “Subsidiary”, and
collectively the “Subsidiaries”) to:
 
5.1          Reports and Notices.  Furnish to Agent:
 
(a)           Annual Financial Statements.  As soon as available, but in no
event more than 90 days after the end of each fiscal year of the Borrower
occurring during the term hereof, annual consolidated and consolidating
financial statements of the Borrower and its consolidated Subsidiaries, prepared
in accordance with the Accounting Standards.  Such financial statements will:
(1) be audited by independent certified public accountants selected by the
Borrower and acceptable to Agent; (2) be accompanied by a report of such
accountants containing an opinion thereon acceptable to Agent; (3) be prepared
in reasonable detail and in comparative form; and (4) include a balance sheet, a
statement of income, a statement of retained earnings, a statement of cash
flows, and all notes and schedules relating thereto.
 
(b)           Interim Financial Statements.  As soon as available, but in no
event more than 30 days after the end of each month, a consolidated balance
sheet of the Borrower and its consolidated Subsidiaries, as of the end of such
month, a consolidated statement of income for the Borrower and its consolidated
Subsidiaries, for such period and for the period year to date, and such other
interim statements as Agent may specifically request, all prepared in reasonable
detail and in comparative form in accordance with the Accounting Standards; and,
if required by written notice from Agent, certified by a Principal Financial
Officer of the Borrower.
 
(c)           Notice of Default.  Promptly after becoming aware thereof, notice
of the occurrence of an Event of Default or a Potential Default, including,
without limitation, any error in the Borrower’s financial information previously
provided to Agent and the occurrence of any breach, default, event of default or
event that, with the giving of notice and/or the passage of time and/or the
occurrence of any other condition, would become a breach, default or event of
default under any loan agreement, indenture, mortgage, or other credit or
security agreement or instrument to which a Loan Party is a party or by which it
or any of its property may be bound or affected.
 
8

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
(d)           Notice of Litigation, Environmental Matters, Etc.  Promptly after
becoming aware thereof, notice of: (1) the commencement of any action, suit or
proceeding before any court, arbitrator or governmental department, commission,
board, bureau, agency, or instrumentality having jurisdiction over any Loan
Party or any Subsidiary, that, if adversely decided, could result in a Material
Adverse Change; (2) the receipt of any notice, indictment, pleading or other
communication alleging a condition that may require any Loan Party or any
Subsidiary to undertake or to contribute to a clean-up or other response under
any environmental Law, or that seeks penalties, damages, injunctive relief,
criminal sanctions or other relief as a result of an alleged violation of any
such Law, or that claims personal injury or property damage as a result of
environmental factors or conditions; and (3) any matter that could have a
material adverse effect on the Borrower, including any decision of any
regulatory authority or commission.
 
(e)           Notice of Certain Events.  (1) Notice at least 30 days prior
thereto, of any change in the Borrower’s name or corporate structure; (2) notice
at least 30 days prior thereto, of any change in the Borrower’s organizational
documents, which changes must be approved in writing by Agent in its reasonable
discretion; (3) notice at least 30 days prior thereto, of any change in the
principal place of business of the Borrower or the office where its records
concerning its accounts are kept; and (4) as soon as available after any changes
thereto, copies of the Borrower’s organizational documents or membership and
marketing agreements (or similar documents), in each case certified by the
Borrower’s Secretary or equivalent officer acceptable to Agent.
 
(f)            Compliance Certificates.  Together with each set of financial
statements furnished to Agent pursuant to Section 5.1(a) and Section 5.1(b)
above, as applicable, a certificate of a Principal Financial Officer of the
Borrower, in form and content acceptable to Agent: (1) certifying that no Event
of Default or Potential Default occurred during the period covered by such
statement(s) or, if an Event of Default or Potential Default occurred, a
description thereof and of all actions taken or to be taken to remedy same; and
(2) setting forth calculations showing compliance with the financial covenants
set forth in Article 7 below.
 
5.2          Instruction Letter.  Comply with any and all requirements detailed
in an Instruction Letter.
 
5.3          Corporate Existence, Etc.  Preserve and keep in full force and
effect its existence and good standing in the jurisdiction of its incorporation
or formation, qualify and remain qualified to transact business in all
jurisdictions where such qualification is required, and obtain and maintain all
licenses, certificates, permits, authorizations, approvals, and the like that
are material to the conduct of its business or required by any Law.
 
9

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
5.4          Insurance.  Maintain insurance with reputable and financially sound
insurance companies or associations, including self-insurance to the extent
customary, acceptable to Agent in such amounts and covering such risks as are
usually carried by companies engaged in the same or similar business and
similarly situated, and make such increases in the type or amount of coverage as
Agent may reasonably request.  All such policies insuring any collateral for the
Borrower’s obligations to Lender and Agent will have additional insured,
mortgagee and lender’s loss payee clauses or endorsements, as applicable, in
form and substance satisfactory to Agent.  At Agent’s request, the Borrower
agrees to deliver to Agent such proof of compliance with this section as Agent
may require.
 
5.5          Property Maintenance.  Maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and make all alterations,
replacements, and improvements thereto as may from time to time be necessary in
order to ensure that its properties remain in good working order and condition. 
The Borrower agrees that at Agent’s request, which request may not be made more
than once a year, the Borrower will furnish to Agent a report on the condition
of the Borrower’s property prepared by a professional engineer satisfactory to
Agent.
 
5.6          Inspection.  Permit Agent or its agents, upon reasonable notice and
during normal business hours or at such other times as the parties may agree, to
inspect and visit any of its properties, examine and make excerpts from its
books and records, and to discuss its business affairs, finances and accounts
with its officers, directors, employees, and independent certified public
accountants and to conduct reviews of any collateral.  Without limiting the
foregoing, the Borrower will permit Agent, through an employee of Agent or
through an independent third party contracted by Agent, to conduct on an annual
basis a review of the collateral covered by any security instruments or
documents provided to Agent pursuant to this Agreement.  The Borrower further
agrees to pay to Agent a collateral inspection fee designated by Agent and
reimburse Agent all reasonable costs and expenses incurred by Agent in
connection with such collateral inspection reviews performed by Agent employees
or its agents.
 
5.7          Books and Records.  Maintain and keep proper books and records of
account in which full, true and correct entries of all its dealings, business
and financial affairs will be made in accordance with the Accounting Standards.
 
5.8          Compliance With Laws.  Comply in all material respects with all
Laws and any patron or member investment program applicable to the Borrower.  In
addition, the Borrower agrees to cause all persons occupying or present on any
of its properties, and to cause each Subsidiary to cause all persons occupying
or present on any of its properties, to comply in all material respects with all
Laws relating to such properties.
 
5.9          Further Assurances and Other Information.  From time to time and at
its expense, execute and deliver such documents and do such other acts and
things as Agent in its sole discretion may deem necessary or advisable from time
to time in order to more fully carry out the provisions and purpose of the Loan
Documents, including delivery of such other information regarding the condition
or operations, financial or otherwise, of a Loan Party or Subsidiary as Agent
may from time to time reasonably request, including, but not limited to, copies
of all pleadings, notices and communications referred to in Section 5.1(d)
above.
 
10

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
5.10        Capital.  Maintain its status as an entity eligible to borrow from
Lender.  The Borrower has purchased voting (Class D) or non-voting (Class E)
stock in Farm Credit Services of America, ACA as required under the policy of
Lender (currently a minimum of $1,000.00 worth of stock consisting of at least
200 shares of $5.00 par value stock).  Lender policy may change from time to
time.  Lender shall have a first lien on the stock for payment of any liability
of the Borrower to Lender.  Said stock is owned as follows:
 
Owner Name:  Lincolnway Energy, LLC          SSN/TIN: 20-1118105


The Borrower authorizes and appoints the following to act on behalf of all
owners, to vote the Class D stock, and to accept, receive and receipt for any
dividends declared on the stock, unless otherwise agreed to in writing by the
parties:
 
Jeff Taylor, Board President, voter
 
5.11        Delivery of Original Loan Documents.  If executed copies of any Loan
Documents are delivered to Agent as provided in Article 3 above, immediately
deliver to Agent the original executed versions of such Loan Documents.
 
5.12        Indemnity for Taxes.  At all times indemnify and hold and save
Lender and Agent harmless from and against any and all actions or causes of
action, claims, demands, liabilities, loss, damage or expense of whatsoever kind
and nature incurred by Lender and/or Agent as a result of the non-payment of any
documentary stamp tax, intangible tax, interest or penalties associated
therewith or any other local, state or federal assessment required to be paid,
but not paid in conjunction with the indebtedness evidenced by the Loan
Documents.  The Borrower agrees to pay to Agent, its successors and assigns, all
sums of money requested by Agent hereunder within ten days of such request,
which Lender and/or Agent will or may advance, pay or cause to be paid, or
become liable to pay, on account of or in connection with failure to pay as
required by the regulations of the governmental authority so imposing said
payment.  Agent will be entitled to charge for any and all disbursements made by
it in good faith, under the reasonable belief that it or the Borrower is or was
liable for the amount so assessed.  Any default by the Borrower in making any
payments required under this covenant will constitute a payment Event of Default
under the Loan Documents and Agent may, at its option, declare the entire amount
of principal plus accrued interest thereon due and payable without notice or
demand.
 
11

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
5.13        ERISA.  The Borrower and its Subsidiaries, for so long as this
Agreement remains outstanding, will remain in compliance in all material
respects with the applicable provisions of ERISA, the failure to comply with
which has or may have a material adverse effect on the Borrower.
 
ARTICLE 6           Negative Covenants.  Unless otherwise agreed to in writing
by Agent, while this Agreement is in effect, the Borrower will not:
 
6.1          Other Indebtedness.  Create, incur, assume or allow to exist,
directly or indirectly, any indebtedness or liability for borrowed money
(including trade or bankers’ acceptances), letters of credit, or for the
deferred purchase price of property or services (including leases that should be
capitalized on the books of the lessee in accordance with the Accounting
Standards), except for:
 
(a)           debt to Lender and/or CoBank.
 
(b)           accounts payable to trade creditors incurred in the ordinary
course of business.
 
(c)           current operating liabilities (other than for borrowed money)
incurred in the ordinary course of business.
 
(d)           capitalized leases with Farm Credit Leasing Services Corporation.
 
(e)           debt of the Borrower to other lenders and finance companies in an
aggregate amount not to exceed $1,000,000.00, on terms and conditions acceptable
to Agent.
 
6.2          Contingent Liabilities.  Assume, guarantee, become liable as a
surety, endorse, contingently agree to purchase, or otherwise be or become
liable, directly or indirectly (including, but not limited to, by means of a
maintenance agreement, an asset or stock purchase agreement, or any other
agreement designed to ensure any creditor against loss), for or on account of
the obligation of any person or entity, except:
 
(a)           by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of the Borrower’s
business.
 
6.3          Liens.  Create, incur, assume, or allow to exist any mortgage, deed
of trust, pledge, lien (including the lien of an attachment, judgment, or
execution), security interest, or other encumbrance of any kind upon any of its
properly, real or personal (collectively, “Liens”).  The foregoing restrictions
will not apply to:
 
(a)            Liens in favor of Lender and/or CoBank.
 
(b)           Liens for taxes, assessments, or governmental charges that are not
past due.
 
12

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
(c)            Liens and deposits under workers’ compensation, unemployment
insurance, and social security Laws.
 
(d)           Liens and deposits to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), and like obligations
arising in the ordinary course of business as conducted on the date hereof.
 
(e)            Liens imposed by Law in favor of mechanics, materialmen,
warehousemen, and like persons that secure obligations that are not past due.
 
(f)            Easements, rights-of-way, restrictions, and other similar
encumbrances which, in the aggregate, do not materially interfere with the
occupation, use, and enjoyment of the property or assets encumbered thereby in
the normal course of its business or materially impair the value of the property
subject thereto.
 
(g)           Liens in favor of Farm Credit Leasing Services Corporation.
 
(h)           Liens in favor of other lenders and finance companies to secure
indebtedness permitted hereunder.
 
6.4          Transactions with Affiliates.  Enter into any transaction with any
Affiliate except in the ordinary course of and pursuant to the reasonable
requirements of its business and upon fair and reasonable terms no less
favorable to it than it would obtain in a comparable arm’s-length transaction
with a person or entity that was not an Affiliate.
 
6.5          Loans and Investments.  Make any loan or advance to any person or
entity, or purchase any capital stock, obligations or other securities of, make
any capital contributions to, or otherwise invest in any person or entity, or
form or create any partnerships or joint ventures, except:
 
(a)           trade credit extended in the ordinary course of business.
 
(b)           equity in, or obligation of, Lender and/or CoBank.
 
6.6          Dividends and Distributions.  Declare or pay any dividends, or make
any distribution of assets to the stockholders, or purchase, redeem, retire or
otherwise acquire for value any of its capital stock, or allocate or otherwise
set apart any sum for any of the foregoing, except that in any fiscal year of
the Borrower, the Borrower may pay dividends in an amount up to 40.00% of its
net income for the prior fiscal year, provided that no Event of Default or
Potential Default will have occurred and be continuing or would result
therefrom.  Notwithstanding the foregoing, the Borrower may pay dividends of any
amount at any time, provided that the Borrower’s working capital (as calculated
per Section 7.1 herein), pre and post distribution, remains above $12,500,000.00
and provided the Borrower will remain in compliance with all other loan
covenants, terms, and conditions.
 
13

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
6.7          Mergers, Acquisitions, Etc.  Merge or consolidate with any other
entity or acquire all or a material part of the assets of any other person or
entity, or form or create any new Subsidiary, or commence operations under any
other name, organization, or entity, including any joint venture.
 
6.8          Transfer of Assets.  Sell, transfer, lease, or otherwise dispose of
any of its assets, except:  (a) in the ordinary course of business; and (b) the
sale, transfer or disposal of any obsolete or worn-out assets that are no longer
necessary or required in the conduct of the Borrower’s business.
 
6.9          Change in Business.  Engage in any business activities or
operations substantially different from or unrelated to the Borrower’s present
business activities or operations.
 
6.10        Use of Proceeds.  Use the proceeds of any loan made by Lender to the
Borrower, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
 
6.11        Operating Leases.  Create, incur, assume, or permit to exist any
obligation as lessee under operating leases for the rental or hire of any real
or personal property except:
 
(a)           railroad leases.
 
(b)           leases with Farm Credit Leasing Services Corporation.
 
(c)           railcar leases, provided, however, that no such lease will exceed
an initial or extended term of 120 months, on terms and conditions acceptable to
Agent.
 
(d)           other leases which do not in the aggregate require the Borrower to
make scheduled payments to the lessors in any fiscal year of the Borrower in
excess of $100,000.00.
 
ARTICLE 7           Financial Covenants. Unless otherwise agreed to in writing
by Agent, while this Agreement is in effect:
 
7.1          Working Capital.  The Borrower will have at the end of each period
for which financial statements are required to be furnished pursuant to this
Agreement an excess of current assets over current liabilities of not less than
$10,000,000.00, except that in determining current assets, any amount available
under any revolving term promissory note hereunder (less the amount that would
be considered a current liability if fully advanced hereto) may be included (all
as determined in accordance with the Accounting Standards).
 
14

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
7.2          Net Worth.  The Borrower will have at the end of each period for
which financial statements are required to be furnished pursuant to this
Agreement an excess of total assets over total liabilities of not less than
$35,000,000.00 (all as determined in accordance with the Accounting Standards).
 
ARTICLE 8           Default.
 
8.1          Each of the following will constitute an “Event of Default”
hereunder:
 
(a)           Payment Default.  The Borrower should fail to make any payment to
Agent when due, or should fail to purchase any equity in Lender or Lender’s
parent Association as and when required by the Capital Plan and/or Bylaws of
Lender or its parent Association.
 
(b)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made at any time by the Borrower, herein or
in any other Loan Document, or in any certificate, other instrument or statement
furnished to Agent by or on behalf of the Borrower, will have been false or
misleading in any material respect as of the time it was made or furnished.
 
(c)           Covenants.  The Borrower will default in the observance or
performance of any covenant set forth in Article 5 (other than Sections 5.1(c),
5.1(d), 5.1(e)(1), and 5.1(e)(2) above), and such default continues for 30 days
after written notice thereof will have been delivered to the Borrower by Agent.
 
(d)           Other Covenants and Agreements.  The Borrower will default in the
observance or performance of Sections 5.1(c), 5.1(d), 5.1(e)(1), and 5.1(e)(2)
or any other covenant or agreement contained herein or in any other Loan
Document or will use the proceeds of any loan for any unauthorized purpose.
 
(e)           Cross Default.  Any Loan Party should, after any applicable grace
period, breach or be in default under the terms of any other Loan Document
(including, without limitation, any security instrument or document) or any
other agreement between any Loan Party and Lender or CoBank, or between any Loan
Party and any Affiliate of Lender or CoBank, including without limitation Farm
Credit Leasing Services Corporation.
 
(f)            Other Indebtedness.  Any Loan Party or Subsidiary should fail to
pay when due any indebtedness to any other person or entity for borrowed money
or any long-term obligation for the deferred purchase price of property
(including any capitalized lease), or any other event occurs that, under any
agreement or instrument relating to such indebtedness or obligation, has the
effect of accelerating or permitting the acceleration of such indebtedness or
obligation, whether or not such indebtedness or obligation is actually
accelerated or the right to accelerate is conditioned on the giving of notice,
the passage of time, or otherwise.
 
15

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
(g)           Judgments.  A judgment, decree, or order for the payment of money
will have been rendered against any Loan Party and either: (I) enforcement
proceedings will have been commenced; (2) a Lien prohibited by this Agreement,
any security instrument, or any other Loan Document, will have been obtained; or
(3) such judgment, decree, or order will continue unsatisfied and in effect for
a period of 30 consecutive days without being vacated, discharged, satisfied,
bonded, or stayed pending appeal.
 
(h)           Loan Document Unenforceable.  Any of the Loan Documents ceases to
be a legal, valid, and binding agreement enforceable against any Loan Party or
is in any way terminated (except in accordance with its terms) or becomes or is
declared ineffective or inoperative.
 
(i)             Revocation of Guaranty.  Any guaranty, suretyship, subordination
agreement, maintenance agreement, or other agreement furnished in connection
with the Borrower’s obligations hereunder and under any Promissory Note will, at
any time, cease to be in full force and effect, or will be revoked or declared
null and void, or the validity thereof will be contested by the Guarantor,
surety or other maker thereof, or the Guarantor will deny any further liability
or obligations thereunder, or will fail to perform its obligations thereunder,
or any representation or warranty set forth therein will be breached, or the
Guarantor will breach or be in default under the terms of any other agreement
with Lender and/or Agent (including any loan agreement or security agreement),
or a default set forth in sections (f) through (h) will occur with respect to
the Guarantor.
 
(j)             Insolvency, Etc.  Any Loan Party or Subsidiary will: (1) become
insolvent or will generally not, or will be unable to, or will admit in writing
its inability to, pay its debts as they become due; or (2) suspend its business
operations or a material part thereof or make an assignment for the benefit of
creditors; or (3) apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, or other custodian for it or any of its property; or (4) have
commenced against it any action or proceeding for the appointment of a trustee,
receiver, or other custodian and such action or proceeding is not dismissed
within 30 days of the date thereof, or a trustee, receiver, or other custodian
is appointed for all or any part of its property; or (5) receive notice from any
regulatory or governmental authority to the effect that such authority intends
to replace the management of any Loan Party or assume control over any Loan
Party or Subsidiary; or (6) commence or have commenced against it any proceeding
under any bankruptcy, reorganization, arrangement, readjustment of debt,
dissolution, or liquidation law of any jurisdiction.
 
(k)           Material Adverse Change.  Any Material Adverse Change occurs, as
reasonably determined by Agent.
 
16

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
8.2           Remedies.  Upon the occurrence and during the continuance of an
Event of Default or Potential Default, neither Lender nor Agent will have any
obligation to extend or continue to extend credit to the Borrower and may
discontinue doing so at any time without prior notice or other limitation.  In
addition, upon the occurrence and during the continuance of any Event of
Default, Lender and Agent may, upon notice to the Borrower:
 
(a)            Termination and Acceleration.  Termination any commitment and
declare the unpaid principal balance of the loans, all accrued interest thereon,
and all other amounts payable under this Agreement, each Promissory Note, and
all other Loan Documents to be immediately due and payable.  Upon such a
declaration, the unpaid principal balance of the loans and all such other
amounts will become immediately due and payable, without protest, presentment,
demand, or further notice of any kind, all of which are hereby expressly waived
by the Borrower.
 
(b)           Enforcement.  Proceed to protect, exercise, and enforce such
rights and remedies as may be provided by this Agreement, any security
instrument or document, any other Loan Document, or under Law.  Each and every
one of such rights and remedies will be cumulative and may be exercised from
time to time, and no failure on the part of Lender or Agent to exercise, and no
delay in exercising, any right or remedy will operate as a waiver thereof, and
no single or partial exercise of any right or remedy will preclude any future or
other exercise thereof, or the exercise of any other right.  Without limiting
the foregoing, Agent may hold and/or set off and apply against the Borrower’s
obligations to Lender the proceeds of any equity in Lender or Lender’s parent
Association, any cash collateral held by Lender or Agent, or any balances held
by Lender or Agent for the Borrower’s account (whether or not such balances are
then due).
 
(c)           Application of Funds.  Agent may apply all payments received by it
to the Borrower’s obligations to Lender in such order and manner as Agent may
elect in its sole discretion.
 
In addition to the rights and remedies set forth above and notwithstanding any
Promissory Note: (1) upon the occurrence and during the continuance of an Event
of Default, at Lender and/or Agent’s option in each instance, the entire
indebtedness outstanding hereunder and under each Promissory Note will bear
interest from the date of such Event of Default until such Event of Default will
have been waived or cured in a manner satisfactory to Lender and Agent at 4.00%
per annum in excess of the rate(s) of interest that would otherwise be in effect
on that loan under the terms of the applicable Promissory Note; and (2) after
the maturity of any loan (whether as a result of acceleration or otherwise), the
unpaid principal balance of such loan (including without limitation, principal,
interest, fees and expenses) will automatically bear interest at 4.00% per annum
in excess of the rate(s) of interest that would otherwise be in effect on that
loan under the terms of the Promissory Note.  All interest provided for herein
will be payable on demand and will be calculated on the basis of a year
consisting of 360 days.
 
17

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
ARTICLE 9           Miscellaneous.
 
9.1          Amendments; Waivers; Etc.  No amendment, modification, or waiver of
any provision of this Agreement or the other Loan Documents, and no consent to
any departure by the Borrower herefrom or therefrom, will be effective unless
approved by Agent and contained in a writing signed by or on behalf of Lender by
Agent, and then such waiver or consent will be effective only in the specific
instance and for the specific purpose for which given.  In the event this
Agreement is amended or restated, each such amendment or restatement will be
applicable to all Promissory Notes hereto.
 
ARTICLE 10         Expenses; Indemnification; Damage Waiver; Fees.
 
10.1        Costs and Expenses.  To the extent allowed by Law, the Borrower
agrees to pay all reasonable out-of-pocket costs and expenses (including the
fees and expenses of counsel retained or employed by Lender and/or Agent)
incurred by Lender and/or Agent and any participants of Lender and/or Agent in
connection with the origination, administration, collection and enforcement of
this Agreement and the other Loan Documents, including, without limitation, all
costs and expenses incurred in obtaining, perfecting, maintaining, determining
the priority of, and releasing any security for the Borrower’s obligations to
Lender and/or Agent, and any stamp, intangible, transfer or like tax incurred in
connection with this Agreement or any other Loan Document or the recording
hereof or thereof.
 
10.2        Indemnification.  The Borrower indemnifies Lender, Agent, each of
their Affiliates and each of its and their respective officers, directors,
employees, agents and advisors (each an “Indemnitee”) against, and holds each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including fees and expenses of employed or retained counsel)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower arising out of or as a result of (a) the execution or
delivery of any Loan Document, the performance or nonperformance by the Borrower
of its obligations under any Loan Document or the consummation of the
transactions contemplated thereby, including the use of the proceeds therefrom,
(b) breach of representations, warranties or covenants of the Borrower under any
Loan Document, or (c) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, including any such items or
losses relating to or arising under environmental Laws or pertaining to
environmental matters, regardless whether any Indemnitee is a party thereto;
provided that such indemnity will not, as to an Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
 
10.3        Waiver of Consequential Damages.  To the fullest extent permitted by
applicable Law, the Borrower will not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of, any Loan Document, the transactions contemplated thereby or the use
of the proceeds thereof.
 
18

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
10.4        Notices.  All notices hereunder will be in writing and will be
deemed to have been duly given when addressed to the party intended to receive
the same at the address of such party set forth below (or such other address
either party may specify by like notice), (a) upon delivery if personally
delivered to a party at such address, (b) three days after the same is deposited
in the United States mail as first class, certified mail, return receipt
requested, postage paid, (c) one business day after the same has been deposited
with Federal Express or another nationally recognized overnight courier service
if designated for next-day delivery, and (d) upon delivery if sent by facsimile
or electronic mail with confirmation of delivery of the same:
 
If to Lender, as follows:
 
Farm Credit Services of America, FLCA and
   
Farm Credit Services of America, PCA
   
5015 South 118th Street
   
Omaha, Nebraska 68137
         
Attn:
     
Fax No.:
           
If to Agent, as follows:
 
If to the Borrower, as follows:
     
For general correspondence purposes:
 
Lincolnway Energy, LLC
P.O. Box 5110
 
59511 West Lincoln Highway
Denver, Colorado  80217-5110
 
Nevada, Iowa  50201
     
For direct delivery purposes, when desired:
 
59511 West Lincoln Highway
6340 South Fiddlers Green Circle
 
Nevada, Iowa  50201
Greenwood Village, Colorado  80111-1914
 
 
     
Attention:  Credit Information Services
 
Attention:  Director of Finance
Fax No.:  (303) 224-6101
 
Fax No.:  (515) 663-9335


 
19

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
10.5        Effectiveness and Severability.  This Agreement will continue in
effect until: (a) all indebtedness and obligations of the Borrower under this
Agreement and the other Loan Documents have been paid or satisfied; (b) Lender
has no commitment to extend credit to or for the account of the Borrower under
any Promissory Note; and (c) either Lender, Agent, or the Borrower sends written
notice to the other parties terminating this Agreement.  Any provision of this
Agreement or any other Loan Document that is prohibited or unenforceable in any
jurisdiction will be ineffective to the extent of such prohibition or
unenforceable without invalidating the remaining provisions hereof or thereof.
 
20

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
10.6        Successors and Assigns.
 
(a)           Successors and Assigns Generally.  This Agreement and the other
Loan Documents will be binding upon and inure to the benefit of the Borrower,
Lender, Agent and their respective successors and assigns, except that the
Borrower may not assign or transfer its rights or obligations under this
Agreement or the other Loan Documents without the prior written consent of
Agent.
 
(b)           Participations, Etc.  From time to time, Lender and/or Agent may
sell to one or more banks, financial institutions, or other lenders a
participation in one or more of the loans or other extensions of credit made
pursuant to this Agreement.  However, no such participation will relieve Lender
of any commitment made to the Borrower hereunder.  In connection with the
foregoing, Lender and Agent may disclose information concerning the Borrower and
its subsidiaries, if any, to any participant or prospective participant,
provided that such participant or prospective participant agrees to keep such
information confidential.  Patronage distributions in the event of a sale of a
participation interest will be governed by Lender’s or Lender’s Parent
Association Bylaws and Capital Plan (as each may be amended from time to time). 
A sale of a participation interest may include certain voting rights of the
participants regarding the loans hereunder (including without limitation the
administration, servicing, and enforcement thereof).  Lender and Agent agrees to
give written notification to the Borrower of any sale of a participation
interest, which notifications may be given by Agent on behalf of Lender.
 
10.7        Integration; Other Types of Credit; Counterparts.
 
(a)           Integration.  The Loan Documents are intended by the parties to be
a complete and final expression of their agreement.  Each Promissory Note will
be deemed to incorporate all of the terms and conditions of this Agreement as if
fully set forth therein.  Without limiting the foregoing, any capitalized term
utilized in any Promissory Note (or in any amendment to this Agreement or
Promissory Note) and not otherwise defined in the Promissory Note (or amendment)
will have the meaning set forth herein or, if applicable, in the Accounting
Standards.  In the event the Accounting Standards are changed after the date
hereof, then all such changes will be applicable hereto, unless Agent otherwise
specifies in writing.
 
(b)           Other Types of Credit.  From time to time, Agent on behalf of
Lender may issue letters of credit or extend other types of credit to or for the
account of the Borrower.  In the event the parties desire to do so under the
terms of this Agreement, then the agreement of the parties with respect thereto
may be set forth in a Promissory Note and this Agreement will be applicable
thereto.
 
(c)           Counterparts.  This Agreement, each Promissory Note and any other
Loan Document may be executed in counterparts, each of which will constitute an
original, but all of which when taken together will constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement, each Promissory Note and any other Loan Document by facsimile or
other electronic means will be as effective as delivery of a manually executed
counterpart of each such agreement.
 
21

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
10.8        Applicable Law; Submission to Jurisdiction; Service of Process;
Waiver of Venue; Waiver of Jury Trial.
 
(a)           Applicable Law.  Without giving effect to the principles of
conflict of laws and except to the extent governed by federal law, the Laws of
the State of Colorado, without reference to choice of law doctrine, will govern
this Agreement, each Promissory Note and any other Loan Document for which
Colorado is specified as the applicable law, and all disputes and matters
between the parties to this Agreement, including all disputes and matters
whatsoever arising under, in connection with or incident to the lending and/or
leasing or other business relationship between the parties, and the rights and
obligations of the parties to this Agreement or any other Loan Document by and
between the parties for which Colorado is specified as the applicable law.
 
(b)           Submission to Jurisdiction; Service of Process.  The Borrower
hereby irrevocably consents to the nonexclusive jurisdiction of any state or
federal court in Denver, Colorado, and consents that Lender and/or Agent may
effect any service of process in the manner and at the Borrower’s address set
forth herein for providing notice or demand; provided that nothing contained in
this Agreement will prevent Lender and/or Agent from bringing any action,
enforcing any award or judgment or exercising any rights against the Borrower
individually, against any collateral or against any property of the Borrower
within any other county, state or other foreign or domestic jurisdiction.
 
(c)           Waiver of Venue.  The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for the Borrower and Lender
and Agent.  The Borrower waives any objection to venue and any objection based
on a more convenient forum in any action instituted under this Agreement.
 
(d)           Waiver of Jury Trial.  The Borrower and Lender each hereby
irrevocably waives any right it may have to a trial by jury in connection with
any action directly or indirectly arising out of or relating to this Agreement
or any other Loan Document.  Each party hereto (1) certifies that no
representative, administrative agent or attorney of any other person has
represented, expressly or otherwise, that such other person would not, in the
event of litigation, seek to enforce the foregoing waiver and (2) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement and other Loan Documents by, among other things, the mutual waivers
and certifications in this section.
 
22

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
10.9        USA Patriot Act Notice.  Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify, and record information that identifies the Borrower in accordance with
the USA Patriot Act.  The Borrower covenants and agrees it will not, and agrees
to cause each of its subsidiaries not to, at any time, directly or indirectly be
(a) a person with whom Lender and/or Agent is restricted from doing business
under any Anti-Terrorism Law, (b) engaged in any business involved in making or
receiving any contribution of funds, goods or services to or for the benefit of
such a person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(c) otherwise in violation of any Anti- Terrorism Law (the Borrower will and
will cause each of its subsidiaries to provide to Lender and/or Agent any
certifications or information that Lender and/or Agent requests to confirm
compliance by the Borrower and its subsidiaries with any Anti-Terrorism Law). 
“Anti-Terrorism Law” means any Law relating to terrorism or money laundering,
including Executive Order No.  13224, the USA Patriot Act, the Laws comprising
or implementing the Bank Secrecy Act, and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control, as any of the
foregoing Laws may from time to time be amended, renewed, extended, or replaced.
 
10.10      Administrative Fee.  As long as the Borrower has a commitment from
Lender, the Borrower agrees to pay to Agent on November 1, 2017, and on each
November 1st thereafter, an administrative fee in the amount of $4,500.00.
 
SIGNATURE PAGE FOLLOWS
 
23

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
SIGNATURE PAGE TO CREDIT AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers, have
executed this Agreement.
 

 
LINCOLNWAY ENERGY, LLC
       
By:
/s/ Kristine A. Strum
       
Name:
Kristine A. Strum
       
Title:
Director of Finance

[image1.jpg]
 

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
SIGNATURE PAGE TO CREDIT AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers, have
executed this Agreement.
 

 
FARM CREDIT SERVICES OF AMERICA, FLCA
       
By:
/s/ Kathryn J. Frahm
       
Name:
Kathryn J. Frahm
       
Title:
Vice President
       
FARM CREDIT SERVICES OF AMERICA,  PCA
       
By:
/s/ Kathryn J. Frahm
       
Name:
Kathryn J. Frahm
       
Title:
Vice President

 

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Agreement No. 0031748SLA
SCHEDULE 5.0 - Subsidiaries
 
Agreement No. 0003 1748SLA
 
None.
 
 

--------------------------------------------------------------------------------